Citation Nr: 1124365	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  04-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2010).  

2.  Entitlement to service connection for muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for skin rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987, from December 1987 to December 1991, and from February 1992 to July 1993, to include service in Southwest Asia.

This claim is on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the case to the RO in July 2008 and again in October 2009. 


FINDING OF FACT

In a memorandum signed on May 11, 2011, and received by the Board on May 23, 2011, prior to the promulgation of a decision in the appeal, the appellant through his representative requested a withdrawal of his appeal of all claims on appeal.


CONCLUSION OF LAW

The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claims for service connection for joint pain, muscle pain, and skin rash, all to include as a qualifying chronic disability under 38 C.F.R. § 3.317.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by the Appellant in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204. 

In a written submission signed by the Appellant's representative on May 11, 2011, and received at the Board on May 23, 2011, the appellant withdrew the appeal of the claims for service connection for joint pain, muscle pain, and skin rash, all to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal of the claim for service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 is dismissed.

The appeal of the claim for service connection for muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 is dismissed.

The appeal of the claim for service connection for skin rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


